Citation Nr: 1124393	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  08-10 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diverticulitis, to include as due to posttraumatic stress disorder (PTSD).

3.  What evaluation is warranted for PTSD from November 2, 2005?

4.  Entitlement to a rating in excess of 10 percent for residuals of a fifth right finger tendon repair.  

5.  Entitlement to a separate compensable rating for neurological residuals of a fifth right finger tendon repair.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran, the Veteran's spouse and Dr. H.C.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1963 to March 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2006 (5th right finger tendon repair), May 2007 (PTSD) and November 2007 (service connection and TDIU claims) rating decisions by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge at a November 2010 Video Conference Hearing.  A transcript of that hearing is of record.  

The issue of entitlement to a separate rating for neurological residuals of a fifth right finger tendon repair is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Hypertension was not incurred in or aggravated by service, nor is hypertension caused or made worse by a service-connected disorder.  

2.  Diverticulitis was not incurred in or aggravated by service, nor is diverticulitis caused or made worse by a service-connected disorder.  

3.  PTSD is manifested by occupational and social impairment with deficiencies in most areas.

4.  Residuals of a right fifth finger tendon repair are characterized by subjective complaints of pain, objective evidence of diminished strength, decreased sensation, moderate functional loss and limitation of motion to include a distance of one centimeter between the right fifth finger and the transverse fold and between the right fifth finger and the thumb.

5.  The Veteran's service-connected disorders preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, nor is it proximately due to or the result of posttraumatic stress disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

2.  Diverticulitis was not incurred in or aggravated by service, nor is it proximately due to or the result of posttraumatic stress disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

3.  Since November 2, 2005, the criteria for a rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 ; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.126, 4.130, Diagnostic Code 9400.

4.  The criteria for a rating in excess of 10 percent for residuals of right fifth tendon repair have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.951, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, 4.73, Diagnostic Codes 5228, 5229, 5230, 5309.

5.  The criteria for entitlement to total disability rating based upon individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated December 2005, June 2007, September 2007 and February 2010 of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

The Board notes that, regarding the etiology of the Veteran's hypertension and diverticulitis, the VA examiner stated that he was unable to locate the private opinion of Dr. S.M.  The VA examiner was, however, fully informed of the exact words used in Dr. S.M.'s opinion in the RO's examination instructions.  Hence, the Board finds no prejudicial error.

The Veteran's March 2010 VA examinations are adequate because, as shown below, they were based upon consideration of his prior medical history, his lay assertions and current complaints, and because they describe the disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (internal quotations omitted).

Service Connection for Hypertension and Diverticulitis-Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A.§ 1110 ; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Service connection can be granted for certain diseases, including hypertension, if manifest to a compensable degree within one year of separation from active duty.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Hypertension-Factual Background

Service treatment records are silent as to any diagnosis of or treatment for hypertension.  

Treatment records from the VA medical center in Philadelphia demonstrate that the Veteran was first diagnosed with hypertension in March 1998.

In a July 2007 statement in support of his claim, the Veteran stated that after being discharged, in March 1967, he tried to re-enlist in the Marine Corps but was rejected on the basis of hypertension.  

In July 2007, a private physician, Dr. S.M., stated that the Veteran had hypertension and that in his opinion hypertension was aggravated by stress, and in some instances hypertension can primarily be due to stress.

The Veteran was afforded a VA examination by a specialist in internal medicine in March 2010.  In his examination report, the VA examiner noted Dr. S.M.'s letter and stated that the Veteran's high blood pressure was considered to be primary hypertension.  By definition that primary hypertension had no known cause including psychiatric disorders such as posttraumatic stress disorder.  The examiner stated that the Veteran's high blood pressure was uncomplicated to date and that factor, in addition to the fact that psychiatric disorders are not known to worsen high blood pressure, made Dr. S.M.'s contention dismissible.  The examiner further noted that Dr. S.M. was a physical rehabilitation physician and that it was unlikely that he had experience with internal medicine matters such as high blood pressure.  The VA examining internist stated that Dr. S.M.'s opinion could therefore be dismissed as mere speculation.  The examiner concluded that the Veteran's high blood pressure had no relationship to PTSD.

During the Veteran's November 2010 videoconference hearing, a psychologist, Dr. H.C., opined that the appellant's posttraumatic stress disorder had aggravated his hypertension.  In doing so Dr. H.C. cited the medical opinions of doctors who supported other claims of entitlement to service connection for hypertension.  He explained that the sympathetic nervous system induced the fight or flight response which could contribute to hypertension.  

Diverticulitis-Factual Background 

The Veteran's service treatment records are silent as to diverticulitis.  His postservice treatment records show that in approximately 2000, he was diagnosed with diverticulitis.

In a July 2007 statement in support of the claim, Dr. S.M., stated that the Veteran had diverticulitis, and that diverticulitis was aggravated by stress and in some instances the disorder can primarily be due to stress.

During the Veteran's March 2010 VA examination the examining internist stated that he knew of no medical literature relating posttraumatic stress disorder and complications of diverticulitis.  The examiner noted that the Veteran underwent a colostomy in 2005 and that he had had longstanding urge incontinence years before his diagnosis of diverticulitis.  As noted above, the VA examiner was an internist, and Dr. S.M. was a specialist in physical rehabilitation.  The VA examiner concluded that the Veteran's diverticulitis was not related to PTSD.

Service Connection for Hypertension and Diverticulitis-Analysis

In this case, the Board finds that the Veteran's hypertension and diverticulitis are not related to either service or his service-connected posttraumatic stress disorder. 
 
The available service treatment records do not demonstrate either hypertension or diverticulitis during service.  The Veteran has stated that he was not allowed to re-enlist due to his hypertension, however, there is no corroborating evidence supporting this assertion.  Further, despite voluminous evidence being available for review, the first diagnosis of either hypertension or diverticulitis was entered many years after the Veteran's service.  There is no competent evidence linking either disorder directly to service.  Accordingly, as the evidence preponderates against finding that either hypertension or diverticulitis were present in-service, or compensably disabling hypertension within one year of separation from active duty, there is no basis to grant direct or presumptive service connection for either disorder.

With respect to the Veteran's contentions that hypertension and diverticulitis were caused or aggravated by posttraumatic stress disorder, his bare contention is insufficient.  As a lay person, the Veteran is competent to report on that which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Here, however, the question of the etiology of both hypertension and diverticulitis goes beyond a simple and immediately observable cause-and-effect relationship.  As such, the appellant is not able to offer a competent opinion addressing the etiology of either hypertension or diverticulitis.  Accordingly, in order to establish entitlement to secondary service connection, the record must include medical evidence linking these disorders to a service-connected disorder.

Here, the evidence contains conflicting medical opinions.  The opinions of Dr. S.M. and Dr. H.C. provide that the Veteran's hypertension and diverticulitis are either the result of, or were aggravated by, posttraumatic stress disorder.  Conversely, the March 2010 VA examiner concluded that the Veteran's PTSD was not related to these disorders in any way.  For the reasons enumerated below, the Board finds the VA examiner's opinion on this matter more probative.

Initially, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Regarding the opinion of Dr. S.M, it is noted that Dr. S.M. failed to cite any basis for his beliefs whatsoever.  Hence, his opinion has substantially less probative value because it is unsupported by the record and it is not supported by rationale.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Further, Dr. S.M. specializes in physical rehabilitation rather than internal medicine.  

Regarding the opinion of  Dr. H.C., it is noted that he is a psychologist.  He is not a medical doctor.  Thus, Dr. H.C.'s opinion on a medical matter regarding the etiology of the Veteran's hypertension and diverticulitis is largely without merit since it is wholly outside of the field of expertise.  

The Board finds, therefore, that the opinion of the VA examiner, an internist, must be afforded more weight than the opinion of Dr. S.M. or Dr. H.C. due to his specialty in internal medicine.  

The VA examiner, an internist, concluded that, having reviewed the Veteran's treatment records, his hypertension and diverticulitis were unrelated to his PTSD.  

As the VA examiner's negative nexus opinion is of greater probative value, and outweighs the opinions of Dr. S.M. and Dr. H.C, the Board finds that the preponderance of the evidence is against finding entitlement to service connection for hypertension and diverticulitis on a secondary basis.

Accordingly, as the evidence preponderates against an in-service incurrence of hypertension and diverticulitis, and as it preponderates against finding that these disorders are caused or aggravated by a service-connected disorder, to include PTSD, the Veteran's claims for service connection must fail.

Increased Rating Claims-Governing Laws and Regulations
 
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Increased Rating for PTSD-Laws and Regulations

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that, where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's PTSD, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. at 126.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, which addresses posttraumatic stress disorder, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, occupation, or own name.  Id.

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  A global assessment of functioning score ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

PTSD-Factual Background and Analysis

Briefly, the Veteran was granted service connection for PTSD in May 2007 with a 50 percent disability rating.  The Veteran contends that his symptoms warrant a higher evaluation.

Included in the Veteran's claims file is a letter from the Veteran's Pastor, Reverend J.D., dated in May 2006.  In his letter, Reverend J.D. stated that he began speaking to the Veteran in August 1993 in private sessions.  Reverend J.D. stated that, from his meetings with the Veteran, he could tell that the appellant's memories of Vietnam were a continual source of conflict for him.  He stated that the Veteran presented his feelings and reactions to the Vietnam War as if they were happening now for the first time.  

A mental health treatment note from the Philadelphia VA medical center dated in November 2005 reported that the Veteran had good hygiene and was cooperative with good eye contact.  The Veteran's speech was fluent with a normal tone, and his thought process was generally goal-directed but tangential at times.  His insight and judgment were fair.  The Veteran reported intrusive memories, nightmares and flashbacks.  The Veteran denied suicidal and homicidal ideation.  

An individual therapy note dated in January 2006 reported that the Veteran had been in a motor vehicle accident after being run off of the road by a drunk driver.  The Veteran's wife reported that he had been depressed since.  It was noted that the Veteran had intrusive memories of Vietnam but he no longer experienced nightmares.  On mental status examination the Veteran was found to have good hygiene.  His speech was fluent and was of a normal volume.  He did show an intermittently  anxious tone.  The Veteran's affect alternated between calm and anxious and tearful.  It was appropriate to content.  The Veteran described his mood as depressed and his thought process was described as goal-directed and coherent.  He denied suicidal and homicidal ideation.  Insight and judgment were opined to range between fair and good.  

In a mental health treatment note dated in February 2006, it was noted that the Veteran was in a good mood.  His thought process was goal-directed and coherent.  His affect was calm and appropriate, and insight and judgment were fair to good.  The treating registered nurse reported that there was significant improvement with a new medication regimen.  

In a March 2006 VA medical center treatment note, it was noted that the Veteran arrived as a walk-in with complaints that he was crying all of the time.  The Veteran stated that over the past few days he had experienced an increase in nightmares and intrusive memories of his Vietnam experience.  Mental status examination revealed a well-groomed appropriately-dressed man.  The Veteran denied suicidal and homicidal ideation, but his insight and judgment were judged to be impaired.  

A later March 2006 VA medical center mental health treatment note reported that the Veteran still experienced nightmares but had stopped crying.  He reported that he was able to sleep, that he was not depressed, and that he had an even mood.  On mental status examination, the Veteran was found to have good hygiene and grooming.  The Veteran's affect was calm, bright and appropriate to content.  His mood was even and thought process was coherent and goal-directed.  The Veteran denied suicidal and homicidal ideation.  Insight and judgment was fair to good.  

The claims file includes an evaluation report from private psychologist Dr. H.C. dated in June 2006.  In his correspondence, Dr. H.C. reported that he initially saw the Veteran in April 2006 and for additional sessions thereafter.  Dr. H.C. stated that as part of his interview he spoke with the Veteran as well as his wife.  Dr. H.C. stated that as a result of the stressors, the Veteran had significant problems returning to civilian life.  Dr. H.C. reported that the Veteran had been married several times and had a history of violence to include an attempted murder charge.  It was additionally noted that the Veteran had one child with his third wife with whom he had no contact.  In 2001, the Veteran sought help from the VA and was presently received psychological help on a consistent basis.  

Dr. H.C. noted that the Veteran was sad and sullen through most of his sessions, and a mostly flat affect with only a few periods of modulation.  The Veteran's memory was very poor for recent and remote events.  His concentration, judgment, and impulse control ranged from poor to very poor.  He was reported to become easily frustrated which led to sarcasm and anger.  The Veteran's sleep was described as poor and he woke approximately four times weekly from bad dreams.  It was noted that at times the Veteran was emotionally distant and avoidant and that his verbalizations were loose and tangential.  The Veteran stated that he was not suicidal.  Dr. H.C. reported that the Veteran had many episodes of classic panic features.  It was noted that homicidal behavior was doubtful but the "veneer between appropriate anger and inappropriate anger [was] very thin."  He complained of intrusive thoughts and flashbacks and he stated that he avoided people.  

Dr. H.C. concluded that, all in all, it was clear that the trauma experienced in the service had a profound effect on the Veteran's personality development, his ability to handle daily stressors, and his coping styles.  It was noted that the Veteran was no longer working and that he was not considered capable of gainful employment.  A global assessment score of 45 was provided.  

In April 2007, the Veteran was afforded a VA examination for his PTSD.  He reported significant sleep difficulties with frequent nightmares about Vietnam.  He reported avoiding the news, having problems maintaining personal relationships, and a history of being arrested for violent behavior.  The Veteran reported having bad mood swings and being short-tempered and irritable at times.  He stated that he was well known at the local police station for violent behavior.  He explained that he became very depressed at times and cried for no apparent reason.  He described difficulty working and being fired from several jobs due to his bad attitude.  The Veteran stated that he could not be in crowds and that he experienced frequent panic attacks.  The Veteran stated that he experienced frequent flashbacks.

Mental status examination revealed that the Veteran presented with clear and coherent speech.  He was in good contact with reality and without present suicidal or homicidal ideation.  There were no hallucinations, and general reasoning and judgment were within normal limits though the Veteran's memory was somewhat poor.  The Veteran's affect was somewhat anxious and depressed throughout the interview.  A global assessment of functioning score provided was 45, which the examiner opined was indicative of serious symptomology.  The Veteran reported that he did have suicidal thoughts, and that he had attempted suicide but was stopped by the police.

A December 2007 VA medical center treatment note reported that the Veteran's last global assessment score was 50.  The Veteran reported continuing daily images of a Vietnamese woman who tried to hold his rifle and prevent him from killing others in a village.  The Veteran stated that he had had this flashback for forty years and was haunted by it.  He reported continued trouble sleeping, but he also reported that he was calmer and believed that his medication contributed to his increased ability to tolerate frustration.  

On mental status examination, the Veteran was noted to be well-groomed and appropriately dressed,  His speech was normal.  He had a blunted affect and a linear, logical, thought process.  The Veteran denied hallucinations, as well as suicidal and homicidal ideation.  Insight and judgment were reported as fair.

In a July 2008 mental health treatment note, it was noted that the Veteran's had changed medications which had improved his symptoms.  Mental status examination revealed that the Veteran's affect was fairly calm, and his thought process was coherent and goal-directed.  The Veteran denied suicidal or homicidal ideation.  Insight was fair and judgment was found to be fair to good. 

In a January 2010 statement to Congressman Patrick Murphy, the Veteran explained that he had been through three divorces due to problems adjusting to civilian life.  The Veteran stated that he had problems maintaining employment due to his PTSD symptoms and that he experienced nightmares, some of which were so violent that his wife would wake up and leave their bed for fear he would hurt her.  

The Veteran was afforded a second posttraumatic stress disorder VA examination in March 2010.  During his examination, the Veteran reported a history of recurrent, intrusive and distressing recollections of Vietnam related events at least five times a week.  He reported a persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness.  He reported feeling detached from people to include those that 
he loved.  He reported having no friends and having had problems in the past with his son.  The Veteran, however, explained that his marriage with his fourth wife was going well.  The Veteran asserted that his outbursts of anger had resulted in job losses and three divorces is the past.  The Veteran reported having problems with memory, attention, and concentration.  

The examiner stated that the Veteran continued to experience significant PTSD symptoms since his prior examination.  The examiner opined that the appellant had impaired thought and communication.  He was oriented to person, place and time; but was behaviorally tense and uncomfortable.  The Veteran's thought process was poorly directed, and he was disorganized and tangential.  His thought content was pre-occupied with traumatic events from Vietnam.  His speech was disorganized, at times difficult to follow, and slurred.  Concentration and memory functions were impaired.  The examiner stated that although the Veteran was able to provide appropriate solutions to common daily problems, his reaction observed during the interview indicated that he was emotionally unpredictable, had difficulty regulating his emotions which at times resulted in poor judgment.  The Veteran also demonstrated poor insight into his behavioral dysregulation.  He endorsed some passive suicidal ideation in the past but not in the recent past.  There was no active suicidal ideation and the Veteran denied homicidal ideation.  The Veteran reported that as he was no longer working.  He denied having problems with basic activities of daily living in terms of getting up and being able to dress and toilet himself.  It was noted that he had some difficulty in managing his free time.  He stated that on occasion he would get a flashback, or have some traumatic memory, and he felt unable to focus on daily activities.  A diagnosis of PTSD and a global assessment of functioning score of 40 were provided.

Dr. H.C. submitted an evaluation report in support of the Veteran's claim in October 2010.  In his report, Dr. H.C. wrote that the Veteran demonstrated behavior that could only be considered highly inappropriate and dangerous.  The Veteran's judgment was deemed poor with impaired impulse control.  His thinking was highly disorganized and he could not get along with people.  It was noted that the Veteran had been arrested on numerous occasions.

On mental status examination, Dr. H.C. reported that the Veteran presented with flat affect, and his mood was sad and sullen.  The Veteran described reexperiencing prior events, hyperarousal, avoidance and psychic numbing.  The Veteran also stated that he heard voices of the Vietnamese.  It was opined that the Veteran's thinking was illogical, constricted, highly disorganized, and he exercised poor judgment.  It was noted that the Veteran was subject to unprovoked irritability and that he was in frequent confrontations.  The Veteran's memory was reported as poor.  He frequently called on his wife to assist him to remember things.  The Veteran reported thoughts of suicide but no active plan.  It was noted that the Veteran walked with a cane, which doubled as a weapon as there was a concealed sword inside of his cane.  

Dr. H.C. reported that the Veteran's primary symptoms were sleep problems with nightmares and frequent awakening, hypervigilance, panic attacks which had decreased over time, near-continuous depression, persistent danger of hurting others, grossly inappropriate behavior, gross impairment in thinking with auditory hallucinations and poor memory.  The Veteran's thinking was described as tangential and disoriented with cognitive confusion.  It was opined that the Veteran was a poor historian who was difficult to follow.  Dr. H.C. reported that the Veteran had not worked for many years and that his last job was secured with the help of his wife.  H.C. stated that it was more likely than not that the Veteran was unable to work due to his PTSD symptoms.  A global assessment of functioning score of 42 was provided.

In November 2010, the Veteran appeared before the undersigned Veterans Law Judge for a videoconference hearing.  During his hearing, the Veteran discussed his problems with relationships.  He described waking up in the middle of the night screaming.  The Veteran explained that he had worked eight years prior and that he was unable to keep his position due to his temper.  The Veteran's wife testified at his hearing and stated that during the beginning of their marriage the Veteran was not treated for his PTSD and that during that period he fought over nothing.  The Veteran's wife described her husband's irritability.  She explained that the Veteran's symptoms improved when he began to speak to counselors.  She further described her husband's nightmares and reported that he woke up screaming in the middle of the night.  


Analysis

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas.  In this case, the evidence demonstrates that the Veteran has experienced difficulty both at work and in familial relationships due to his PTSD symptoms.  He has been divorced on multiple occasions, and he has had problems getting along with his son.  The evidence demonstrates occasional suicidal thoughts, irritability and impaired impulse control.  The Veteran is shown to be isolative, depressed and to experience regular flashbacks, intrusive thoughts and nightmares.  The Veteran's judgment has deteriorated during the appellate term, and his memory has decreased from good to fair to impaired.  His global assessment scores have ranged from 40 to 50 and reflect serious pathology.  Accordingly, after resolving reasonable doubt in the appellant's favor, the Board finds that his symptoms and global assessment scores are most closely associated with the rating criteria for a 70 percent disability evaluation.  

While the record has demonstrated that the Veteran should be in receipt of a 70 percent disability rating for his PTSD; the evidence of record preponderates against entitlement to a 100 percent rating.  While the Veteran clearly experiences severe functional difficulties, he does not demonstrate an inability to perform activities of daily living.  The March 2010 VA examiner stated that the Veteran demonstrated no problems with basic hygiene.  The evidence does demonstrate irritability, the potential for grossly inappropriate behavior, memory difficulties, and reports of fairly recent hallucinations.  The evidence does not, however, show that any memory loss is so severe as to show the inability to remember names of close relatives and disorientation to time or place.  Further, for much of the appellate term the Veteran's judgment was noted as between fair and good.  The Veteran has a good relationship with his current wife.  This is evidence that he is not, in fact, totally socially impaired due to posttraumatic stress disorder.  The Board notes that Dr. H.C. has reported essentially total occupational and social impairment but finds that the totality of the evidence demonstrates that the symptoms fall short of the complete inability to work with or relate to others discussed in the 100 percent rating criteria.

In sum, while the Veteran has demonstrated significant PTSD symptoms which warrant a 70 percent rating, a higher 100 percent rating is not in order.  

Right Fifth Finger -Increased Ratings Laws and Regulations

While regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a loss motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).

The Veteran's right fifth finger is rated under 38 C.F.R. § 4.73, Diagnostic Code 5309, covering muscle injuries for the forearm and hand.  This Diagnostic Code explains that the forearm muscles act in strong grasping movements and are supplemented by the intrinsic muscles in delicate manipulative movements.  The Diagnostic Code further notes that the hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc.; therefore, the rater should evaluate on limitation of motion, minimum 10 percent.  Id.  A 20 percent rating is warranted under this code when there is evidence of a moderately severe disability.  A moderately severe disability is present when there is evidence of through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  Objective findings include entrance and (if present) exit scars indicating a missile track through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227 provide ratings for ankylosis of the fingers.  As the disorder only involves the Veteran's right fifth finger, the Diagnostic Codes which rate ankylosis for multiple fingers cannot be applied to the facts of this case.  
 
All Diagnostic Codes relating to a limitation of fifth finger motion provides for only a noncompensable rating.  38 C.F.R. § 4.71a.  

The Veteran has a superficial and nontender, two inch scar at the site of his tendon repair.  Based on this fact, the Veteran is not entitled to additional compensation for the scar.  Hence, that matter is not discussed below.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 and 7805.  

Right Fifth Finger-Factual Background and Analysis

The Veteran was service connected and assigned a 10 percent rating for his right fifth finger disorder in August 1966.  In November 2005, the Veteran asserted that his finger disorder entitled him to a rating in excess of 10 percent.  The Veteran was denied an increased rating in an April 2006 rating decision.  

December 2005 X-rays revealed a mild flexion deformity at the fifth distal interphalangeal joint.  

The Veteran presented for a VA examination of the finger in December 2005.  During that examination he was unable to fully extend the right fifth finger, and the digit was held in a flexion contracture.  The Veteran and the examiner could not extend the finger at the proximal interphalangeal joint beyond 20 degrees of flexion, flexion contracture was 40 degrees.  The metacarpophalangeal joint was normal with 0 to 90 degrees of painless range of motion on flexion or extension.  Neurologic examination revealed absent sensation to light touch distal to the proximal interphalangeal joint with abnormal sensation in the palmar side of the proximal phalanx.  The Veteran was unable to do any repetitive movement with his right fifth finger.  

The Veteran was examined again in March 2010.  He was noted to be right handed, and to present with subjective complaints of severe, constant right fifth finger pain.  Grasping, pushing, pulling, twisting and writing reportedly aggravated his pain.  Physical examination of the right hand revealed no obvious anatomical defects.  A limitation of extension of 30 degrees was noted.  The Veteran could oppose the tip of the right thumb with the tips of the second third, fourth and fifth fingers.  The Veteran was unable to touch the tip of the right thumb with the tip of the right fifth finger.  He was also unable to touch the transverse fold of his palm with his right fifth finger.

During his November 2010 Video Conference Hearing, the Veteran stated that he was unable to feel his right fifth finger.  The Veteran further described that cold weather caused extreme finger pain.  He explained that he was able to use his right hand most of the time, but if something was too heavy he used his left hand.  The Veteran explained that he was able to bend to touch the palm of his hand but that he was unable to make a fist.  He further stated that he was unable to completely bend his finger.

In this case, the Veteran's 10 percent disability rating for his 5th right finger is appropriate.  The Veteran is shown to have some decreased sensitivity and some limitation of motion and function.  As noted in his March 2010 VA examination, the Veteran was not found to have any obvious anatomical right hand defects.  There was a one centimeter gap between the thumb and fifth finger, as well as a one centimeter gap between the fifth finger and the transverse fold.  Mild decrease in strength was noted.  Notably, however, there is no evidence of a loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Hence, there is no evidence that the right fifth finger disorder is manifested by a moderately severe injury to Muscle Group IX as is required under Diagnostic Code 5309.

Finally, considering DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain), the evidence of record does not establish that the Veteran has pain, fatigability, incoordination, and other such symptoms that are not contemplated by the current 10 percent evaluation.

As the evidence has not shown symptomology warranting a higher rating, the Veteran's claim for a rating in excess of 10 percent for residuals of a right fifth finger tendon repair must fail.  

Additional Considerations

Regarding the Veteran's increased rating claims, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the disability pictures presented by the Veteran's PTSD and right fifth finger disorder are appropriately contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted. Id.

Total disability evaluation based on individual unemployability due to service connected disorders 

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities alone render the Veteran unemployable.  38 C.F.R. § 4.16. 
 
The United States Court of Appeals for Veterans Claims has held that in determining whether the veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.
 
A total rating for compensation purposes based on unemployability will be granted when the evidence shows that the veteran, by reason of his service-connected disabilities, is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341.

In light of the issues decided above, the Veteran has a combined 70 percent rating for his service-connected disabilities.  This includes a 70 percent disability evaluation for his posttraumatic stress disorder, and a 10 percent disability evaluation for his right fifth finger disability.  38 C.F.R. § 4.25 (2010).  The Veteran contends that he is entitled to a total disability rating based on unemployability.  The Board agrees.  

In June 2007, the Veteran submitted an application of entitlement to increased compensation based on unemployability.  Evidence supporting the Veteran's claim includes a July 2006 letter from Dr. S.M. stating that the Veteran had both been under his medical care in the past and was also under his employment.  As his employee, the Veteran was noted to have difficulty sitting for a long time, and he was constantly moving and shaking his hands.  A report from Dr. H.C. dated in June 2007 stated that the Veteran was no longer working and that he was not considered to be capable of gainful employment at the time.

During his video conference hearing, the Veteran testified that he had had about six jobs since service discharge.  The Veteran and his wife additionally testified that he last worked about eight years prior, and that he got his last job because his wife requested that her employer (Dr. S.M.) to hire her husband.  It was noted further that the Veteran was only able to keep that job for a few years before he was unable to work due to temper control problems.  Dr. H.C. further testified at the hearing that he did not believe the Veteran could maintain employment given his PTSD.  Dr. H.C. stated that while the Veteran might be able to obtain employment, given his symptoms he would likely get into arguments or behave aggressively during his employment and was therefore unemployable.

The record shows that the Veteran is clearly incapable of performing the acts required by employment because of his service-connected disabilities.  Further, now that the Veteran is in receipt of a 70 percent disability rating for his PTSD, the Veteran presently meets the rating criteria for a total disability rating based upon individual unemployability and thus meets the schedular requirements of 38 C.F.R. § 4.16.  With this in mind, the Board finds that there is enough evidence available to grant entitlement to total disability rating based upon individual unemployability.

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diverticulitis is denied.

Entitlement to a 70 percent rating but not greater, for posttraumatic stress disorder since November 2, 2005, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for residuals of right fifth finger tendon surgery is denied.

Entitlement to a total disability rating based upon individual unemployability is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In this case, the Veteran has complained of right fifth finger pain, numbness, and tingling.  During his November 2010 Board hearing, the Veteran testified that his finger felt "dead" and that he experienced pain in the winter.  Included in the claims file is a June 2005 treatment note from Dr. D.C. which notes that electromyographic/nerve conduction studies demonstrated severe right hand carpal tunnel syndrome.  Also included in the claims file are the December 2005 VA examiner's findings which note significant decreased sensation in the right fifth finger

The Veteran's right fifth finger symptoms suggest neurological involvement, however, it is unclear whether these symptoms are due to his service connected disorder or to his nonservice connected carpal tunnel syndrome.  Therefore, a remand is required in order to obtain clarification on these issues.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.)

Accordingly, the question whether separate neurological symptoms, wholly separate from the injury to Muscle Group IX exist must first be determined by a VA examiner.  Where separate and distinct manifestations attributable to the same injury are shown, such manifestations should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  In this case, the Board requires additional findings in order to determine whether the Veteran should be compensated for a distinct right fifth finger neurological disorder secondary to his service-connected tendon repair.  An additional VA examination is therefore necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action to secure any records pertaining to any right fifth finger neurological disorder which have not been previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the AMC/RO should schedule the Veteran for a neurology examination of his right fifth finger.  The Veteran's claims folder, to include any newly obtained treatment records, must be provided to the neurologist for review.  All indicated studies must be performed, and all findings should be reported in detail.  

In accordance with the latest Automated Medical Information Exchange worksheets for the peripheral nerves the examining neurologist is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any right fifth finger neurological disorder.  The neurologist must provide an opinion concerning the degree of paralysis, if any, that is found stating specifically whether the Veteran's hands or fingers are paralyzed.  The neurologist is to specifically opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any neurological symptoms are due to the Veteran's service connected residuals of a right fifth finger tendon repair.  The neurologist is to further opine whether it is more likely than not, i.e., is there greater than a 50 percent chance that the Veteran's neurological symptoms are due to his nonservice connected carpal tunnel syndrome.  If a distinction between the symptoms of Veteran's service-connected disorder and any nonservice connected disorder cannot be made, the neurologist must so note and explain the reasons for so finding.

If paralysis as due to the Veteran's service connected disorder is found to be incomplete, the physician examiner must opine whether the paralysis is mild, moderate or severe.  A complete rationale for all opinions expressed must be provided.  The physician examiner should provide a copy of his/her curriculum vitae with the examination report.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

4.  The AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  Thereafter, the RO should readjudicate the claim.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


